Citation Nr: 1209973	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  11-11 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant is the surviving daughter of a deceased Filipino soldier.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  There is no dispute as to the facts pertinent to resolution of this appeal.

2.  The appellant is an adult child of a Filipino soldier, who died in February 2009.


CONCLUSION OF LAW

The claim for a one-time payment from the FEVC Fund lacks legal merit.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009); 38 C.F.R. § 3.203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the American Recovery and Reinvestment Act (the Act), a one-time benefit is provided for certain Philippine veterans to be paid from the FEVC Fund.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  

Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the (New) Philippine Scout under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538), Public Law 190, 79th Congress; and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person. 

Section 1002(j)(2) also provides that VA will administer its provisions in a manner consistent with VA law except to the extent otherwise provided in the statute. 

In January 2010, the appellant filed a claim requesting to be paid the one-time benefit from the FEVC Fund.  In support of her claim, she submitted information confirming that she was the surviving daughter of a deceased Filipino soldier, and that she wanted to claim any benefits he was due from the FEVC Fund.  

The Act is quite specific regarding the persons entitled to receive the one-time payment from the FVEC Fund; the two categories specified are: (1) Eligible Persons, i.e., veterans who served in the service of the U.S. Armed Forces in the Far East during World War II, and (2) surviving spouses of the eligible persons.  

Significantly, the appellant is not an "eligible person" for purposes of the Act.  She did not serve with the U.S. Armed Forces during World War II, nor is she a surviving spouse of an eligible person.  

The Act does not authorize payment of the one-time benefit to any person other than an eligible person or surviving spouse.  The Board has no authority to award a payment of a benefit for which there is no legal authority. See 38 U.S.C.A. §§ 501, 7104.  Since the law is dispositive in this matter, the appeal is denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

As there is no dispute as to the pertinent facts.  Resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA benefits, including under the FVEC Fund.  


ORDER

Legal eligibility for a one-time payment from the FVEC Fund is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


